GOODWIN, District Judge,
concurring in part and dissenting in part:
I concur in the court’s holding that the Board properly considered Cox’s duties to the Union in determining whether his job search was .reasonable.* I respectfully dissent from the court’s holding regarding the length of the back pay period. The majority superficially recognizes that the employer bears the burden of showing that the employee would have left earlier. The majority’s application of this standard, however, shifts the burden to the employee.
Ordinarily, the back pay period runs from the date of the wrongful act to the date of reinstatement. See, e.g., NLRB v. Waco Insulation, Inc., 567 F.2d 596, 603 (4th Cir.1977) (finding that back pay was limited to the period between the unlawful discharge and the reinstatement). Once the amount of back pay due has been established, the burden shifts to the wrongful employer to demonstrate why the award should be decreased. Lundy Packing Co., 856 F.2d at 629. Our case *334law establishes, in effect, a rebuttable presumption that an employee will receive back pay for the entire period between the date of the unlawful act and the date the act is corrected, unless the employer produces sufficient evidence to rebut the presumption. See Tualatin Elec., 253 F.3d at 718-19 (upholding the Board’s application of this presumption); Bales v. NLRB, 914 F.2d 92, 94 (6th Cir.1990) (finding that the Board clearly understood the legal standard that tolling back pay requires the employer to show by a preponderance of the evidence that employment would not have lasted the entire period).
Aneco’s evidentiary burden was to prove by a preponderance of the evidence that Cox would have quit at an earlier time. The Board acknowledged that as a salt, Cox “could have left his job” with Aneco prior to April 1,1998. J.A. 1049 (emphasis in original). The Board noted, however, that both Cox and the Union’s business manager testified that there were no limits on the amount of time Cox could have worked, and that Brown testified that he would have allowed Cox to remain at Ane-co for as many as five years had it proved productive to do so. Id. The Board found that Aneco,
whose burden it is, has failed to present any specific evidence showing that Cox or the Union would not have [spent an extended period of time attempting to organize a nonunion employer], nor has it shown that there was anything about the Union’s organizational objectives, the Respondent’s work force, or the local area economy that would invariably have led to Cox’s departure after only 5 weeks.
J.A. 1050. Thus, having found insufficient evidence to rebut the presumption, the Board correctly calculated the award based on the full five-year period.
The majority claims that Aneco successfully rebutted the presumption. The majority second guesses the Board’s findings — including specific crediting of testimony — and points to the following facts as evidence that the back pay period should be shortened: 1) Cox was a salt who would have quit once the Union’s interests were served; 2) Cox worked only five weeks when eventually hired; and 3) the record contained no evidence of a salt ever having worked for more than five years.
Cox’s salt status shows only that he could have left, not that he probably would have. That he would have left when the Union’s objectives were accomplished simply restates the issue — when was that? Moreover, as the Supreme Court has noted, the simple fact that a salt might quit is irrelevant since “so too might an unpaid organizer, or a worker who has found a better job, or one whose family wants to move elsewhere.” Town & Country Elec., Inc., 516 U.S. at 96, 116 S.Ct. 450. Offering an additional reason why Cox might have left is as meaningless as showing that employment will end when an employee dies or retires. The statement is true, but it is not probative of the actual date. Ane-co simply supposed that Cox would have quit sooner than five years because he was a salt.
Next, the length of Cox’s employment in 1998 is irrelevant to the amount of time he would have worked in 1993. There is no evidence in ¿the record regarding whether organizing at Aneco in 1993 was easier or more difficult than in 1998. For Cox’s 1998 stint to be relevant, Aneco would need to show at least that similar circumstances existed at the company in 1993 and 1998.
Finally, the lack of evidence as to how long other salts have worked at targets has no bearing on Cox’s situation. In any *335distribution of valúes, the mean value is characteristic only of all the data; it does not describe any subset of the whole. The average amount of time salts work does not describe the amount of time a particular salt would work.
Admittedly, the burden a wrongful employer must bear is a difficult one, but the burden properly rests with the wrongdoer, even in cases involving salts. It is true that employers usually do not have complete information about when an employee or salt would have quit, necessarily making back pay awards somewhat uncertain. Because back pay awards are only approximations, however, such uncertainty does not render a back pay award speculative. Ferguson Elec., 242 F.3d at 430. Bearing this uncertainty is a risk wrongdoers create when they act unlawfully. See Bigelow v. RKO Radio Pictures, Inc., 327 U.S. 251, 265, 66 S.Ct. 574, 90 L.Ed. 652 (1946); Ferguson Elec., 242 F.3d at 432. Because it is the wrongdoer’s unlawful act that requires the Board to approximate back pay, it is fair and just that he, and not the discriminates, bear the burden of the uncertainty.
This view is consistent with the underlying policies of the National Labor Relations Act. See Ferguson Elec., 242 F.3d at 432; Tualatin Elec., 253 F.3d at 718. Applying a presumption in favor of the wrong-doer would be inconsistent with the goal of protecting the interests of aggrieved employees. See Tualatin Elec., 253 F.3d at 718. As the Ferguson court noted, the wrongdoer always has the power to end the back pay period and any speculation regarding its length by offering the salt a job. Id. Moreover, forcing the wrongful employer to meet this burden also encourages employers to comply with the law and deters discrimination against salts in the first place.
Furthermore, while the burden may be difficult to meet, it is not impossible. An employer might meet its burden and toll the back pay period by presenting a wide variety of evidence. See, e.g., Tualatin Elec., 253 F.3d at 717 (noting that an employer can meet its burden by presenting evidence of established Union or employer policies, under which the employee would not have been reassigned to a new project once the original project for he which he was hired terminated); Pepsi Cola Bottling Co., 258 F.3d at 310 (stating that a back pay period is tolled where an individual voluntarily resigns an interim job without good cause); Bales, 914 F.2d at 94 (finding that the period could be tolled by a showing that the employer would have terminated the worker because it ceased operations at his location at an interim date); Ferguson Elec., 242 F.3d at 431 (noting that the period may be shortened by a showing that the salt accepted a promotion from the Union during the back pay period which removed him from the field); Hoffman Plastic Compounds, Inc. v. NLRB, 208 F.3d 229, 242 (D.C.Cir.2000) (upholding a back pay period that tolled when an employer learned of a worker’s undocumented status, requiring his termination). Other possible evidence includes testimony by the salt or his Union managers about the length of time they intended him to work at the target employer.
Even if this court would reach a different conclusion on the evidence, it should not interfere with the Board’s decision. The Board’s choice of a method for calculating back pay concerns a matter uniquely within the Board’s competence, and should be given a “wide berth” by this court. Pepsi Cola Bottling Co., 258 F.3d at 314. It should not be disturbed unless it is explicitly punitive. Id.
I disagree with the majority’s contention that the instant award is punitive. When, as here, an employer’s wrongdoing violates the purpose of the NLRA, the Board has *336broad discretion to craft a remedy that will remove the consequences of such violation. Local 60 v. NLRB, 365 U.S. 651, 655, 81 S.Ct. 875, 6 L.Ed.2d 1 (1961). A back pay remedy taking into account the entire period of unlawful behavior is appropriate, and not punitive. See, e.g., G. Heileman Brewing Co., Lie. v. NLRB, 879 F.2d 1526, 1534 (7th Cir.1989) (approving an award that required the employer to rehire electricians with full back pay, even though the contract governing the workers had expired, because the employer had wrongfully refused to bargain for a new contract).
The majority relies on Pepsi Cola Bottling Co., 258 F.3d 305, to hold that the remedy in this case was punitive. In Pepsi, the Board violated its duty to choose the “most accurate” formula for calculating back pay and instead chose one that it acknowledged would greatly overcompensate the employee, despite the existence of a more accurate formula. Choosing the less accurate formula was sufficiently redolent of punishment to cause the court to remand the matter to the Board for an explanation of how such a remedy could be non-punitive. In this case, the Board merely calculated back pay based on a legal presumption which was not rebutted. Basing a calculation on a proper legal standard should not be equated with purposefully choosing an inaccurate formula.
I would defer to the Board’s chosen remedy. Aneco has not met its legal burden; the back pay award is the result of the application of a legal presumption; the Board’s findings that Aneco did not meet its burden are supported by substantial evidence; and it is inappropriate for this court to substitute its own judgment for that of the Board. Accordingly, I respectfully dissent.

 However, I note that the record does not support the majority’s characterization of Cox's occasional practice of seeking employment with other electricians as unreasonable.